Muedock,
concurring: I fully approve of the above opinion except for the reference to the case of Edmund O. Schweitzer, 30 B.T.A. 155. The present case and dissenting opinion in the Schweitzer case demonstrate that the latter case was incorrectly decided. The reasoning in the Schweitzer case was contrary to the Commissioner’s rulings and regulations (C.B. 3, p. 116, S.O. 14), and to prior decisions of the Board. Irene O'D. Ferrer, 20 B.T.A. 811; S. A. Lynch, 23 B.T.A. 435; Lilian K. Blake, 23 B.T.A. 554; John H. Stevens, 24 B.T.A. 52; Francis J. Stokes, 28 B.T.A. 1243. Cf. Frank P. Welch, 12 B.T.A. 800; Sidney R. Bliss, 26 B.T.A. 962; Edson v. Lucas, 40 Fed. (2d) 398. Where the statute provides that the income of a trust is taxable to the “ beneficiaries ” the word was intended to have the meaning which it always has in the law of trusts. It does not include one only indirectly benefited from income distributed for the benefit of those named in the trust instrument. The latter are the “beneficiaries.” Cf. concurring opinion Iola Wise Stetson, 27 B.T.A. 173. The only exceptions to this rule are by specific legislative provisions. Burnet v. Wells, 289 U.S. 670; Langley v. Commissioner, 61 Fed. (2d) 796; Mabel A. Ashforth et al., Executors, 26 B.T.A. 1188. I think the Schweitzer case should be overruled.
Leech agrees with this concurring opinion.